Citation Nr: 0008956	
Decision Date: 04/03/00    Archive Date: 04/11/00

DOCKET NO.  92-17 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  It was remanded by the Board in April 
1993, May 1994, July 1995, June 1997, and July 1998, for 
additional development, and is now again back at the Board.

The Board notes that the most recent VA mental disorders 
examination of the veteran was conducted in June 1993, and 
that recent efforts by the RO to have the veteran re-
examined, and to clarify whether he wishes to withdraw his 
appeal, as suggested in a June 1996 computer-generated 
document from the Birmingham, Alabama, VA Medical Center 
(VAMC), and in a February 1999 VA Form 21-6789 issued by the 
RO, have been unsuccessful.  The Board notes that the record 
shows that the veteran has already been advised that his 
failure to report for a scheduled medical examination without 
good cause would lead the RO to consider his claim based on 
the evidence in the record.  See, in this regard, a letter in 
the file addressed to the veteran, dated on December 1, 1997.

Regarding the above, the Board notes that, in a July 1998 
statement, the veteran said that he would appreciate if the 
medical examination were scheduled at the Birmingham, 
Alabama, VAMC, because this medical facility was closer to 
his home and he was an 87-year old individual who had a hard 
time getting someone to drive him around.  By letter of March 
1999, however, the RO advised the veteran that, per his 
request, he had been scheduled for a medical examination at 
the Birmingham, Alabama, VAMC, but that the RO had been 
advised by personnel of that medical facility that the 
veteran had canceled his appointment and had indicated that 
he did not want to continue his appeal.  In March 1999, the 
RO asked the veteran to clarify, in writing, whether he 
indeed wished to withdraw his appeal, but the Board notes 
that a response was never received at the RO, which, 
accordingly, re-adjudicated the matter on appeal and issued a 
Supplemental Statement of the Case in June 1999, based on a 
review of all the evidence in the record, which the Board 
notes includes VA outpatient medical records produced between 
1992 and 1997, and the report of the June 1993 VA mental 
disorders examination referred to earlier.  In his VA Form 
646 of November 1999, the veteran's representative indicated 
that the veteran had been unable to report for a VA medical 
examination and that, due to the fact that the veteran was 87 
years old, and in poor health, "we ask the Board for an in-
depth review of the veteran's VA claims folder and ... a 
decision based on the liberal interpretation of law and 
regulation as outlined in 38 C.F.R. § 4.3."

The Board is satisfied with the RO's efforts to fully develop 
this matter, which is still on appeal, and it is felt that 
its appellate review is appropriate at this time.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  It has not been objectively shown that the service-
connected generalized anxiety disorder currently is 
productive of social and industrial impairment that is at 
least considerable, or that there is flattened affect, 
circumstantial, circumlocutory or stereotyped speech, 
impaired judgment, suicidal ideation, intermittently 
illogical, obscure, or irrelevant speech, impaired impulse 
control, neglect of personal appearance or hygiene, gross 
repudiation of reality, with fantasy, confusion, panic and 
explosions of aggressive energy, near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively, persistent danger of hurting 
self or others, persistent delusions or hallucinations, or 
disorientation to time or place. 


CONCLUSION OF LAW

A disability evaluation in excess of 30 percent for the 
service-connected generalized anxiety disorder is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.132, Part 4, Diagnostic Code 9400 (1996); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Part 4, Diagnostic Code 
9400 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for an increased rating.  The facts relevant 
to this appeal have been properly developed and VA's 
obligation to assist the veteran in the development of his 
claim (not to be construed, however, as shifting from the 
claimant to VA the responsibility to produce necessary 
evidence, per 38 C.F.R. § 3.159(a) (1999)), has been 
satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1999) (hereinafter, "the Schedule").  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded  
history.  38 C.F.R. § 4.2 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (1999).  See, also, 38 C.F.R. § 3.102 (1999).

In the present case, the service-connected generalized 
anxiety disorder is currently rated as 30 percent disabling, 
and the veteran has historically contended, on appeal, that 
he is entitled to a higher rating.  The question that has to 
be resolved at this time is, therefore, whether a schedular 
rating exceeding the current rating of 30 percent is indeed 
warranted for the service-connected generalized anxiety 
disorder.  Since the VA schedular criteria for the evaluation 
of service-connected mental disorders were amended in 1996, 
while the present matter was pending on appeal, and every 
claimant is entitled to have his or her claim reviewed under 
the set of rating criteria that is more beneficial to the 
claim, both sets of criteria have been taken into 
consideration in the present review of the matter on appeal.

Under the old (i.e., pre-1996 amendment) set of criteria, a 
30 percent rating is warranted when the service-connected 
mental disorder is productive of definite impairment in the 
veteran's ability to establish or maintain effective and 
wholesome relationships with people, and when the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  38 C.F.R. 
§ 4.132, Part 4, Diagnostic Code 9411 (1996).

Under the new (i.e., post-1996 amendment) set of criteria, a 
30 percent rating is warranted when the service-connected 
mental disorder is productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Part 4, 
Diagnostic Code 9411 (1999).

Under the old set of criteria, a 50 percent rating is 
warranted when the service-connected mental disorder renders 
an individual's ability to establish or maintain effective or 
favorable relationships with people considerably impaired and 
when, by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  38 C.F.R. § 4.132, 
Part 4, Diagnostic Code 9411 (1996).

Under the new set of criteria, a 50 percent rating is 
warranted when the service-connected mental disorder is 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Part 4, Diagnostic Code 9411 (1999).

Under the old set of criteria, a 70 percent rating is 
warranted when the individual's ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired, and when the psychoneurotic symptoms are 
of such severity and persistence that there is severe 
impairment in the individual's ability to obtain or retain 
employment.  38 C.F.R. § 4.132, Part 4, Diagnostic Code 9411 
(1996).

Under the new set of criteria, a 70 percent rating is 
warranted when there is occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, Part 4, 
Diagnostic Code 9411 (1999).

Under the old set of criteria, a 100 percent (total) rating 
is warranted when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; when the individual has 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; and when the individual is demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Part 4, Diagnostic Code 9411 (1996).

Under the new set of criteria, a 100 percent (total) rating 
is warranted when the service-connected mental disorder is 
productive of total occupational and social impairment due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Part 4, Diagnostic Code 9411 (1999).

As noted earlier in this decision, the veteran has already 
been advised of the consequences of a failure to report for a 
scheduled VA medical examination.  Having been so advised, 
the veteran did not report for the most recently scheduled VA 
medical examination, and his representative has asked that 
the Board review this matter based on the evidence of record, 
which, as indicated earlier in this decision, essentially 
consists of the report of a June 1993 VA mental disorders 
examination, and VA outpatient medical records produced 
between 1992 and 1997, most of which reflect medical 
treatment for multiple physical, rather than mental, 
conditions.  There is, of course, medical evidence in the 
record that was produced prior to 1992, but the Board finds 
no need to review such earlier evidence because it is not 
pertinent to the matter on appeal.  In this regard, the Board 
notes that the United States Court of Veterans Appeals (known 
as the United States Court of Appeals for Veterans Claims 
since March 1999, hereinafter, "the Court"), has said that, 
while the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings, and that, 
accordingly, where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

According to a March 1992 VA mental hygiene clinic record, 
the veteran said that he was not doing as well as he would 
like, and complained of problems with his left shoulder, 
right side of the neck, and left foot, and an erratic sleep.  
The assessment was listed as a veteran "who appears to be 
experiencing multiple medical problems related to his age."

An August 1992 VA mental hygiene clinic record reveals a 
veteran whose spirits were fine, who was very satisfied with 
his mental health treatment and medications, and whose 
psychiatric condition was "stable."

A November 1992 VA mental hygiene clinic record reveals a 
follow-up consultation.  The veteran said this time that, 
other than occasional headaches, which were relieved by 
medication, he was feeling "fair," and was sleeping and 
eating well.  He also said that he had been married for nine 
months, and that he was "doing fine" with his new wife.  He 
reported no new problems, and it was noted that he continued 
to comply with his prescribed medications.  The assessment 
was listed as a veteran who was diagnosed with anxiety 
disorder and who appeared to be "coping very well" with his 
illness.

According to the report of the June 1993 VA mental disorders 
examination, the veteran was an 82-year old individual who 
had not worked since 1973 and was now requesting an increased 
rating because his nerves had become much worse.  He said 
that he got so shaky that he had dropped and broken several 
cups, and had passed out twice during the past several 
months, having had to be brought to the emergency room.  He 
did not know what had caused him to pass out, though.  He 
said that he had been a patient of the VA mental hygiene 
clinic for many years and that he was being treated with 
Valium and Prozac, and with psychotherapy.  It was noted that 
he had many somatic complaints, and that he also took Tylenol 
for his arthritic pains.

The above report also reveals that the veteran claimed that 
his nervousness was getting worse in spite of the 
psychotherapy and medication, and that he was having to have 
his medicines increased.  When he got extremely nervous, he 
had to sit down quickly, in order to keep from falling.  He 
could not sleep well, and did not remember saying that he was 
depressed, although he was on Prozac.  He did not know what 
the Prozac was for, but said that he was depressed a great 
deal of the time, and that he sometimes cried over nothing.  
He denied being suicidal.

According to the above report, the veteran was an elderly 
male who walked with some difficulty due to very painful 
knees.  He was alert and oriented, but had problems with both 
recent and remote memory.  He had a hearing impairment which 
required many questions to be repeated several times.  He 
often forgot what he started out to do, and said that he 
could not see too well, either.  He initially had trouble 
recalling what he did after leaving the Army in 1945, but 
eventually stated that he thought he probably worked for the 
Armour Meat Packing Company in Minnesota until he retired, 
and that he had not worked ever since.  He was never 
overseas, and could not describe any event which may have 
happened to him causing the nervousness that led to his 
discharge from service.  He said that his third wife handled 
his financial affairs, and that she looked after him.  The 
diagnoses were listed as generalized anxiety disorder, 
dysthymia, organic amnestic disorder, and somatization 
disorder.

According to a September 1993 VA mental hygiene clinic 
record, the veteran said that he had been doing "fairly 
well," that he kept busy every day, that he had gotten 
himself a new wife, to whom he had been married for two years 
now, and that he was very happy.

A March 1994 VA mental hygiene clinic record shows that the 
veteran reported no problems with his current medications, 
nor any family, mental or personal problems, and that he said 
that he was "doing pretty good."  He also said that he kept 
busy by walking, reading, and going places with his wife.  On 
examination, he was described as cooperative, alert and 
oriented in the three spheres, with a clear and coherent 
speech, and no evidence or signs of distress.

According to an October 1994 VA mental hygiene clinic record, 
the veteran denied any problems or concerns, and said that he 
felt like he was 30 years old.  The impression was listed as 
"[his psychiatric] condition appears very stable."

A May 1995 VA mental hygiene clinic record reveals that the 
veteran reported feeling "fair," and being satisfied with 
his mental health treatment and medications.  He also 
indicated that his leisure activities included cooking a lot, 
and exercising.  Again, it was noted that the veteran's 
psychiatric condition was stable.
 
An August 1995 VA mental hygiene clinic record reveals that 
the veteran denied any depression, but reported some problems 
with his sleep, as he went to bed at six in the afternoon, 
and slept until five or six in the morning.  He was 
encouraged to increased his activities.

According to a November 1995 VA mental hygiene clinic record, 
the veteran said that he was sleeping less now, as he had 
increased his activities.  He said that everything was okay 
at home, and that he had "a good family now."

A March 1996 VA mental hygiene clinic record reveals "no 
complaints," satisfaction with the medications, "no 
problems to report," and the veteran's statements to the 
effect that he felt "pretty good," and that his current 
leisure activities included cooking, dancing and some 
jogging.

A September 1996 VA mental hygiene clinic record reveals that 
the veteran said that "[e]verything is going along wonderful 
[with] me.  I have a sweet wife and [every]thing is going 
fine."  A similar state of mind was thereafter noted in 
December 1996, when the veteran said that everything was okay 
at home, and that he had no problems or concerns, and he was 
again noted to show no signs of acute distress.  In March 
1997, he again said that he was doing "fairly well," which 
he said was "about as well as I can expect."

As shown above, the veteran has been diagnosed with a 
generalized anxiety disorder, and he has been receiving VA 
mental health treatment continuously throughout the years.  
He said at the June 1993 VA mental disorders examination that 
his nerves had gotten "much worse," and that he was thus 
requesting an increased rating for his service-connected 
mental disorder.  However, other than that general complaint, 
and findings of memory difficulties, for which a diagnosis of 
an organic amnestic disorder (for which the veteran is not 
service-connected) was rendered in the report of that VA 
medical examination, the rest of the competent evidence in 
the file, both preceding and following that medical 
examination, overwhelmingly reveals a cooperative, alert, 
oriented and well-balanced individual with no concerns, or 
complaints of depression or other mental difficulties, a very 
positive attitude towards life, and an active lifestyle.  
More importantly, there is no competent evidence in the file 
showing that the schedular criteria for ratings exceeding 30 
percent are met in the present case.  For instance, the 
record is devoid of competent evidence showing social and 
industrial impairment that is at least considerable, with 
flattened affect, circumstantial, circumlocutory or 
stereotyped speech, impaired judgment, suicidal ideation, 
intermittently illogical, obscure, or irrelevant speech, 
impaired impulse control, neglect of personal appearance or 
hygiene, gross repudiation of reality, with fantasy, 
confusion, panic and explosions of aggressive energy, near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
persistent danger of hurting self or others, persistent 
delusions or hallucinations, or disorientation to time or 
place.

Insofar as the schedular criteria for a schedular rating 
exceeding 30 percent for the service-connected generalized 
anxiety disorder have not been met under either set of rating 
criteria, the Board concludes that a disability evaluation in 
excess of 30 percent for the service-connected generalized 
anxiety disorder is not warranted.

Regarding the veteran's representative's request that the 
Board warrant an increased rating after resolving reasonable 
doubt in favor of the veteran pursuant to § 4.3, the Board 
notes that the particular factual situation at hand does not 
warrant such action because no such reasonable doubt has 
arisen regarding the degree of disability at this time.  To 
the contrary, the preponderance of the evidence, as shown 
above, is against the claim for a rating exceeding 30 
percent, which means that the reasonable doubt doctrine is 
not of application at this point in time.

Additionally, the Board notes that the record shows appears 
to show that the RO has not considered the question of a 
possible referral of the above matter to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for the assignment of an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) (1999).  The cited regulation provides 
that, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extra-schedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that, while the Board is 
precluded by regulation from assigning an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).

Regarding the above, the Board also notes that the Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the evidentiary 
record with these mandates in mind, the Board is of the 
opinion that the evidence does not warrant a referral for 
extra-schedular consideration in the present case, due to the 
lack of a reasonable basis (i.e., exceptional or unusual 
circumstances) for further action on this matter.  See, 
VAOPGCPREC. 6-96 (1996).


ORDER

A disability evaluation in excess of 30 percent for the 
service-connected generalized anxiety disorder is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

